 



EXHIBIT 10.28

Officer Compensation
2004

                      Salary     Bonus   Name   Amount     Amount  
Sheldon Bernstein,
  $ 172,000     $ 25,000   Executive Vice President
of Midwest Bank and Trust Company                
Edward H. Sibbald,
  $ 184,000     $ 15,000   Executive Vice President
of Midwest Bank and Trust Company                
Daniel R. Kadolph,
  $ 143,000     $ 15,000   Senior Vice President
and Chief Financial Officer                
Mary M. Henthorn,
  $ 170,000     $ 25,000   Executive Vice President
of Midwest Bank and Trust Company                

Each of the officers listed above have been granted a transitional employment
agreement and participate in the supplemental executive retirement plan.

